Order changing venue from Orange county to Ulster county reversed on the law and the facts, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. The fact that a majority of the alleged *869witnesses of the defendants living in Gardiner are nearer to the place of trial in Orange county than to the place of trial in Ulster county is not denied. Likewise, the fact that three other witnesses in Wallkill also live a great deal nearer to the place of trial in Orange county is not denied. Hence the convenience of more than two-thirds of the alleged fifteen witnesses will be more greatly subserved by having the trial in the county which the plaintiff, because of his residence, selected as of right. The convenience of five employees of one of the defendants, included in the list of fifteen, may not be considered. Lazansky, P. J., Young, Hagarty, Carswell and Scudder, JJ., concur.